DETAILED ACTION


Response to Amendment

Applicant’s response of 3/15/2021 is noted.

Terminal Disclaimer

The terminal disclaimer filed on 315/21 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of patents 10583348, 7992873, 9861879 & 7775524 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 2-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Patentability is seen in but not limited to independent claims 2, 6 & 13 and more specifically apparatus for facilitating a method for playing a card game comprising: 
at least one processor configured to control: receiving a first wager from a first player; receiving a second wager from a second player, wherein a value of the second wager is 
generating a first random number by: determining a first integer from reading by a card reader indicia of a first physical card dealt from the physical deck; determining a second integer from reading by the card reader indicia of a second physical card 
dealt from the physical deck; and determining the sum of the first and second integers, thereby determining the first random number; generating a second random number by: determining a third integer from reading by the card reader indicia of a third physical card dealt from the physical deck; determining a fourth integer from reading by the card reader indicia of a fourth physical card dealt from the physical deck; and determining the sum of the third and fourth integers, thereby determining the second random number; generating a third random number by: determining a fifth integer from reading by the card reader indicia of a fifth physical card dealt from the physical deck; determining a sixth integer from reading by the card reader indicia of a sixth physical card dealt from the physical deck; and  2 06-2000-C5_200220_PrelimAmendmentPATENTDocket No. 06-2000-C5 determining the sum of the fifth and sixth integers, thereby determining the third random number; determining a first output of an algorithm from inputs to the algorithm comprising the first wager, the first random number, and the second random number; setting a first payment for the first player to be the first output of the algorithm; determining a second output of the algorithm from inputs to the algorithm comprising the second wager, the first random number, and the third random number, wherein the second output is different from the first output; setting a second payment for the second player to be the second output of the algorithm; providing the first payment to the first player; and providing the second payment to the second player.   
The apparatus  and the at least one processor additionally configured to determine a category of the player hand from reading the first indicia and the second indicia respectively of the five physical cards by a card reader; determining, based on the category of the player hand, and based on a data table, a player payout ratio; in which the data table comprises a plurality of pairs of data elements, each pair of data elements comprising: a first data element indicative of a category of a hand; and a second data element indicative of a payout ratio for the category indicated by the first data element in the pair; wherein each pair of data elements is associated with a probability of occurrence for the category indicated by the first data element in the pair; wherein a first pair of the plurality of pairs of data elements comprises a first data element indicative of a flush and wherein the first pair has an associated probability of occurrence equal to 5*N4/(27648*(N-1)*(N-2)*(N-3)*(N-4)), with N representing a number of physical cards in the at least one physical deck; and wherein an expectation function yields a payout ratio less than one, the expectation function receiving for each pair of data elements of the plurality of pairs of data elements a product of the payout ratio indicated by the second data 6 06-2000-C5_210315_ResponsePATENTDocket No. 06-2000-C5 element in the pair of data elements and the probability of occurrence associated with the pair of data elements, and the expectation function yielding the sum of all the products; determining a payout based on the player payout ratio and the wager; and providing the payout to the player.




The closest prior art references were applicant’s own invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments

Applicant's arguments filed 3/15/21 have been fully considered.  The Terminal disclaimer filed 3/15/21 has been approved and deemed proper.  Claims 2-19 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOLORES R COLLINS whose telephone number is (571)272-4421.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOLORES COLLINS/
Examiner, Art Unit 3711 

/MELBA BUMGARNER/Supervisory Patent Examiner, Art Unit 3711